DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-17. The examined Claims are 1-17, with Claims 2, 10 being amended herein, and Claims 13-17 being newly added.

Response to Arguments

	Per Applicant’s amendments to Claim 2, the previous rejection of Claim 2 under 35 U.S.C. 112(b) is hereby withdrawn.

	Applicant has not presented amendments to independent Claim 1. Furthermore, Applicant has amended independent Claim 10 to require that the elastic insert is adhesively bonded “directly” to the first electrically insulating film (wherein support for said amendment is found, at least, in Figures 2-4 and [0041] of Applicant’s own PG Pub.). Finally, Applicant has newly presented Claims 13-17 which each, ultimately, depend from independent Claim 1 (wherein support for said Claims is found, at least, in Figures 2-5 and [0033] of Applicant’s own PG Pub.).


	Regarding independent Claim 10, Applicant argues that the amended language of the Claim (which requires a “direct” adhesive bond between the claimed elastic insert and the claimed first electrically insulating film) overcomes the prior art rejection of record (i.e. Krammer, as modified by Sasayama and Koetting) insofar as said prior art rejection of record includes no such “direct” adhesive bonding (Page 8 of Remarks).

are found to be persuasive. Furthermore, Applicant’s amendments/arguments with respect to amended independent Claim 10 (and its dependent Claims) are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.
	However, new grounds of rejection are presented below in view of the aforementioned persuasive arguments and/or in view of the aforementioned amendments to the Claims. 

Specification

The disclosure is objected to because of the following informalities: Paragraph [0002] of the instant Specification includes two instances of blank lines which should instead be populated with an appropriate U.S. application serial number (e.g. “This application contains subject matter related to U.S. applications Ser. Nos. -_____”). Appropriate correction is required.

Claim Objections

Claim 16 is objected to because of the following informalities: It is suggested that the phrase “at least partially encloses the coolant within…” be written as “at least partially encloses the coolant or refrigerant within…” to maintain consistency with the language of Claim 1 (given that it is evident that coolant or refrigerant is introducible into the cooling plates as outlined in Claim 1). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 9, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0266883), and further in view of Kaun (US 2003/0013007).

Regarding Claim 1, Koetting teaches a battery cell assembly (“energy store”) (Abstract, [0001]). As illustrated in Figures 12-18, Koetting teaches that the battery cell assembly comprises a plurality of battery cells (100) (“plurality of electrical energy storage cells”) which are combined to form a battery module (400) (“energy storage module”) ([0036], [0038], [0041], [0044]-[0045]). As illustrated in Figures 12-15, Koetting teaches that the battery cell assembly comprises a plurality of frame assemblies (200) (“cooling plates”) which are arranged between the plurality of battery cells ([0044]). As illustrated in Figures 10-13, Koetting teaches that each frame assembly comprises a thermally conductive metallic or polymeric cooling member (70) (“elastic insert,” wherein it is noted that (1) a thermally conductive metal or polymer necessarily exhibits some degree of elasticity along/in at least one given direction, (2) the instant Claim does not explicitly specify what material the claimed elastic insert must be made from, and (3) the instant Claim does not specify a level and/or degree of elasticity a material must exhibit such that it may be classified as an elastic insert) which is inserted in and supported by a frame member (10) (“support frame”), wherein a cooling fluid (“coolant”) is introducible into the frame assembly via a channel structure formed by the cooling member, wherein the channel structure routes the cooling fluid through the cooling member ([0041]-[0043]).
	Koetting does not explicitly teach that the plurality of battery cells are electrically connected in series or in parallel.
	However, Kaun teaches a battery cell assembly (Abstract, [0002]). Kaun teaches that a plurality of battery cells may be electrically connected to one another in series configuration or in parallel configuration in order to achieve usable voltage and amperage outputs ([0006]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would electrically connect the plurality of battery cells of Koetting together in series configuration or in parallel configuration, as taught by Kaun, given that such electrical interconnection configurations allow for usable voltage and amperage outputs to be achieved.

	Regarding Claim 5, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Koetting teaches that the frame member is made of, for example, a thermoset polymer ([0039]).

	Regarding Claim 6, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 10-12, 15-16 of Koetting, the channel structure passes completely through the cooling member in a thickness direction of the cooling member such that the channel structure is exposed on side faces facing adjacent battery cells.

Regarding Claim 9, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 10-12, 15-16 of Koetting, the channel structure comprises a plurality of channels that extend parallel to one another.

Regarding Claim 13, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 10-12, 15-16 of Koetting, the channel structure is continuous (e.g. continuous from the standpoint of each channel of the channel structure extending continuously from an input side of the cooling member to an output side of the cooling member).

Regarding Claim 14, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 8-11, Koetting teaches that the cooling member comprises attachment flanges (78) and the frame member comprises an upper wall (44) and a lower wall (50), wherein the cooling member is bonded to the frame member via said flanges and said upper and lower walls, and further wherein the outer perimeter of the cooling member does not extend pas the circumferential boundaries of the frame member (“an outer circumference of the elastic insert corresponds to an inner circumference of the support frame”) ([0042]-[0043]).

	Regarding Claim 15, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 10-12, 15-16 of Koetting, the cooling member is planar in shape.

Regarding Claim 16, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 10-12, 15-16, Koetting teaches that the channel structure of the cooling member is formed from corrugations (72) formed in the cooling member, wherein the cooling fluid is routed through the corrugations ([0041]). Accordingly, each corrugated channel encloses the cooling fluid on at least three sides (i.e. the inner contour of each corrugated channel) as it is routed through the cooling member (“the elastic insert at least partially encloses the coolant within the channel structure”).

Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0266883), and further in view of Kaun (US 2003/0013007) and Abels et al. (US 2012/0237805).

Regarding Claim 2, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
Koetting, as modified by Kaun, does not explicitly teach that an electrically insulating film is arranged between each frame member comprising a respective cooling member therein, and an adjacently positioned battery cell. 
However, Abels teaches a battery cell cooler (Abstract, [0002]). As illustrated in Figure 1, Abels teaches that the cooler comprises a plurality of coolers (2) and a plurality of battery cells (4), wherein each cooler is sandwiched between a plurality of said battery cells ([0021]). Abels teaches that electrically insulating films (e.g. an electrically insulating plastic film) may be provided on sides of each cooler which interface with an adjacently positioned battery cell ([0032]). Abels teaches that the provision of such electrically insulating films helps physically and electrically isolated each cooler from adjacently positioned battery cells ([0032]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would arrange, in the battery cell assembly of Koetting, as modified by Kaun, electrically insulating films (e.g. electrically insulating plastic films), as taught by Abels, between each frame member comprising a respective cooling member therein and an adjacently positioned battery cell, given that the provision of such electrically insulating films would help further physically and electrically isolate each frame member and respective cooling member from adjacently positioned battery cells.

Regarding Claim 7, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.

However, Abels teaches a battery cell cooler (Abstract, [0002]). As illustrated in Figure 1, Abels teaches that the cooler comprises a plurality of coolers (2) and a plurality of battery cells (4), wherein each cooler is sandwiched between a plurality of said battery cells ([0021]). As illustrated in Figures 1-10, Abels teaches that each cooler is formed out of a pair of complementary plates (3, 5) which form therein a meandering coolant channel structure (6) which extends from a coolant input to a coolant output of the cooler, wherein said channel structure is closed off completely on two side faces that face adjacently positioned battery cells ([0021]-[0022]). As illustrated in Figure 1, the coolant input and coolant output of each cooler is fluidly connected to an external closed-loop coolant supply ([0021]-[0023], [0033]). As illustrated Figures 2-10, Abels teaches that the channel structure is provided with strengthening dimples (14) or ribs (16) therein which allow the channel structure to comprise wide coolant flow passages with large cross sections which still maintain their structural integrity ([0026], [0036]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each cooling member of Koetting, as modified by Kaun, in the manner disclosed by Abels (i.e. form each cooling member out of a pair of complementary plates which form therein a meandering coolant channel structure which extends from a coolant input to a coolant output, wherein said channel structure is closed off completely on two side faces that face adjacently positioned battery cells, wherein each coolant input and coolant output is fluidly connected to an external closed-loop coolant supply, and further wherein flow passages in said channel structure are provided with strengthening dimples or ribs), given not only because such a structural configuration would allow for the battery cell assembly to be fluidly coupled with and cooled by an external closed-loop coolant supply, but also because a modification would allow for the battery cell assembly to be 

Regarding Claim 8, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
Koetting, as modified by Kaun, does not explicitly teach that the channel structure has a meandering channel form that extends from an input to an output of the cooling member.
However, Abels teaches a battery cell cooler (Abstract, [0002]). As illustrated in Figure 1, Abels teaches that the cooler comprises a plurality of coolers (2) and a plurality of battery cells (4), wherein each cooler is sandwiched between a plurality of said battery cells ([0021]). As illustrated in Figures 1-10, Abels teaches that each cooler is formed out of a pair of complementary plates (3, 5) which form therein a meandering coolant channel structure (6) which extends from a coolant input to a coolant output of the cooler, wherein said channel structure is closed off completely on two side faces that face adjacently positioned battery cells ([0021]-[0022]). As illustrated in Figure 1, the coolant input and coolant output of each cooler is fluidly connected to an external closed-loop coolant supply ([0021]-[0023], [0033]). As illustrated Figures 2-10, Abels teaches that the channel structure is provided with strengthening dimples (14) or ribs (16) therein which allow the channel structure to comprise wide coolant flow passages with large cross sections which still maintain their structural integrity ([0026], [0036]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each cooling member of Koetting, as modified by Kaun, in the manner disclosed by Abels (i.e. form each cooling member out of a pair of complementary plates which form therein a meandering coolant channel structure which extends from a coolant input to a coolant output, wherein said channel structure is closed off completely on two side faces that face adjacently positioned battery cells, wherein each coolant input and coolant output is fluidly connected .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0266883), and further in view of Kaun (US 2003/0013007) and Persson et al. (“Modulus of Elasticity and Its Influence on the Performance of Flapper Valve Materials”).

Regarding Claims 3-4, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
Koetting, as modified by Kaun, does not explicitly teach that the elasticity of the cooling member decreases as temperature rises above 130°C and above 150°C.
However, Persson teaches that the modulus of elasticity of a material varies not only with material orientation, but also varies with temperature (Abstract). In fact, Persson teaches that with increasing temperature, the modulus of elasticity of a material is generally reduced (Abstract, Conclusion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that the elasticity of the cooling member of Koetting, as modified by Kaun, would decrease, by at least some amount/value, with increasing temperature (e.g. temperatures above 130°C and above 150°C), given that Persson teaches 
It is also noted that the instant Claim does not explicitly quantify, in any way, how much the elasticity of the claimed elastic insert is reduced, or is required to be reduced, at the claimed temperatures. Furthermore, Applicant is welcome to provide explicit evidence as to why the cooling member of Koetting, as modified by Kaun, would not experience a decrease in elasticity whatsoever (i.e. no value whatsoever), at temperatures above the instantly claimed temperature values despite the disclosure of Persson.

Claims 10-11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0266883), and further in view of Abels et al. (US 2012/0237805).

Regarding Claims 10-11, 17, Koetting teaches a battery cell assembly (“energy store”) (Abstract, [0001]). As illustrated in Figures 12-18, Koetting teaches that the battery cell assembly comprises a plurality of battery cells (100) (“plurality of electrical energy storage cells”) which are combined to form a battery module (400) (“energy storage module”) ([0036], [0038], [0041], [0044]-[0045]). As illustrated in Figures 12-15, Koetting teaches that the battery cell assembly comprises a plurality of frame assemblies (200) (“cooling plates”) which are arranged between the plurality of battery cells ([0044]). As illustrated in Figures 10-13, Koetting teaches that each frame assembly comprises a thermally conductive metallic or polymeric cooling member (70) (“elastic insert,” wherein it is noted that (1) a thermally conductive metal or polymer necessarily exhibits some degree of elasticity along/in at least one given direction, (2) the instant Claim does not explicitly specify what material the claimed elastic insert must be made from, and (3) the instant Claim does not specify a level and/or degree of elasticity a material must exhibit such that it may be classified as an elastic insert) which is inserted in and 
Therefore, by virtue of constructing the battery cell assembly of Koetting, a method for manufacturing the battery cell assembly is implicitly disclosed by Koetting, wherein said method necessarily comprises (1) a step of arranging a cooling member (“elastic insert”) inside the frame member (“support frame”) of a frame assembly (“cooling plate”), and (2) a step of alternately stacking battery cells (“energy storage cells”) and cooling members so as to form a battery module (“energy storage module”).
Koetting does not explicitly teach that the method comprises a step of adhesively bonding first and second electrically insulating films to respective opposite sides of each frame member comprising a respective cooling member therein such that the cooling member is also directly adhesively bonded to a respective first or second electrically insulating film.
However, Abels teaches a battery cell cooler (Abstract, [0002]). As illustrated in Figure 1, Abels teaches that the cooler comprises a plurality of coolers (2) and a plurality of battery cells (4), wherein each cooler is sandwiched between a plurality of said battery cells ([0021]). Abels teaches that electrically insulating films (e.g. an electrically insulating plastic film) may be provided on sides of each cooler which interface with an adjacently positioned battery cell ([0032]). Abels teaches that the provision of such electrically insulating films helps physically and electrically isolated each cooler from adjacently positioned battery cells ([0032]).

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the method of Koetting with the added steps of directly adhesively bonding, via an adhesive coating layer as taught by Koetting, first and second electrically insulating films (e.g. first and second electrically insulating plastic films), as taught by Abels, to each side of each frame member comprising a respective cooling member therein such that the cooling member is also directly adhesively bonded to a respective first and second electrically insulating film, given that the provision of such electrically insulating films would help further physically and electrically isolate each frame member and respective cooling member from adjacently positioned battery cells.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0266883), and further in view of Kaun (US 2003/0013007) and Kim et al. (US 2011/0223462).

Regarding Claim 12, Koetting, as modified by Kaun, teaches the instantly claimed invention of Claim 1, as previously described.
Koetting, as modified by Kaun, does not explicitly teach that the battery cell assembly is comprised in a motor vehicle.
However, it is first noted that Koetting specifically teaches that batteries are known to be incorporated in vehicular applications such as hybrid electric vehicles (e.g. gas-electric, diesel-electric) and plug-in electric vehicles ([0003]).

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate the battery cell assembly of Koetting, as modified by Kaun, into a motor-driven vehicle such as a hybrid electric or an electric vehicle (“motor vehicle”), given not only because Koetting teaches that batteries are known to be incorporated in vehicular applications such as hybrid electric vehicles and plug-in electric vehicles, but also because Kim teaches that batteries may be incorporated into hybrid electric vehicles and electric vehicles as a power source for driving a motor in such vehicles. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729